Title: From John Adams to Edmund Jenings, 29 April 1780
From: Adams, John
To: Jenings, Edmund


     
      Confidential & secretDear Sir
      Paris April 29 1780
     
     Thank you for yours of 24. The Pamphlet, was printed by Almon, at the Desire of a Mr. Hollis who took an extravagant mild fancy to the dissertation on the cannon and feudal Law, had it printed and bound in an elegant manner, and sent it as a present to Harvard Colledge in Cambridge, with a Compliment written in it with his own Hand. It was a long story, but it began with these Words “this is the finest Production that has ever appeared from North America, the author of it was said to be Jeremy Gridley Esq. but I find that the Author of it happily, still lives.” He wrote to his Correspondant Dr. Elliot to enquire, who wrote it. Elliot at last heard from a Gentleman that knew that it was John Adams. He came to me to know. I told him it was no secret who wrote it, he desired I would give him leave to mention my name. I told him I had rather be excused for the present. Hollis wrote over immediately that the Province ought to choose me their Agent at the Court of St. James’s, and 20 other Extravagancies of the like sort. The thing itself is indeed but a Bagatelle: but the Time when it was written and the Effect it certainly produced at the Time, make it of some importance, in a public View as a document of History, but of more Importance to me, and my Children, as a family Memorial.
     Thank you for the Newspaper, and am of your mind, that all Endeavours in parliament to reform, will be ineffectual. Reformation must be made in a Congress if any Way. Corruption has too many hereditary, and legal Supporters in Parliament. Whether it has or not out of parliament is the question. Whether there is enough of Unanimity and Firmness among the people, to struggle against this formidable phalanx? But one thing seems clear, that either the remaining Virtue in the Nation must overcome the Corruption, or the Corruption will wholly exterminate the remaining Virtue. I see but one Alternative and no middle Way. Either Absolute Monarchy, or a Republic and Congress. I am happy to see that York, Surrey and Hertford have resolved against the American War. We shall see whether these Examples will be followed.
     The Astonishment is great Every, where, at the Proclamation against the Dutch, which is in Effect, little Short of a Declaration of War against Holland, and Russia. Russia has said I will. England has said you shall not. We shall see, how this question will be decided. The Lady has on several occasions discerned a Spirit that is not to be trifled with. Do you know the Character of Panin? We see in the Instance of England, what has been observed in a Multitude of Examples, before that nations do not easily come off, from the Prejudices, of Superiour Wealth, or Power, Skill or Courage, nor from the Confidence which these prejudices Inspire. We see in the Examples of France Spain and Holland, that they who are on the rising Hand do not immediately feel their Strength, nor assume that confidence in it, which Successfull Experience gives them afterwards. They continue to dread a power, no longer able to hurt them. Observations which were applied to Spain, and the nations at War with her heretofore, when she was in a situation, very similar to the present Case of G. Britain. But her Pride came down and so must that of G. Britain. I am afraid Mr. Laurens is not coming. I see he was chosen, by Carolina, a Delegate to Congress, in January, I think. Your Friend Gates will have the Honour of, ruining Clinton yet.
     Adieu
    